Citation Nr: 1446721	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-09 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 20, 2012.  

2.  Entitlement to an increased (compensable) disability evaluation for a skin rash of the left iliac area.  

3.  Entitlement to an increased disability evaluation for osteoarthritis of the right knee, currently rated as 10 percent disabling.  

4.  Entitlement to an increased disability evaluation for hypertension, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1985 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.  

As it relates to the claim of an evaluation in excess of 30 percent for PTSD prior to March 20, 2012, the Board notes that while the RO developed the issue as an earlier effective date claim, the matter arises out of the initial grant of service connection for PTSD, at which time, a 30 percent disability evaluation was assigned.  Subsequent to the initial grant, and during the course of the appeal, the RO, in an April 2012 rating determination, increased the Veteran's disability evaluation for his PTSD from 30 to 70 percent and assigned an effective date of March 20, 2012.  The Veteran maintains that his PTSD symptoms have been the same throughout the appeal period and has requested that he be assigned a 70 percent disability evaluation from the initial date of the grant of service connection for his PTSD.  As a result, the Board has listed the issue as such on the title page of this decision.  

The issues of entitlement to increased evaluations for osteoarthritis of the right knee and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  




FINDINGS OF FACT

1. For the entire rating period prior to March 20, 2012, PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as intermittent periods of anger and fluctuations of mood, anxiety and depression, mild memory impairment, disturbances of mood and motivation, sleep impairment, and the ability maintain relationships only with family members. 

2.  For the entire rating period prior to March 20, 2012, PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

3.  The Veteran's skin rash of the left iliac area has not involved at least 5 percent of his total body area, is not in an exposed area, and has not required the use of systemic therapy throughout the period on appeal.

CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability evaluation for PTSD were met prior to March 20, 2012.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability evaluation in excess of 50 percent for PTSD prior to March 20, 2012, were not met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a compensable evaluation for a skin rash of the left iliac area are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, DC 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

As it relates to the claim for a higher evaluation for PTSD, because the Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection no additional notice is required.  The United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As it relates to the claim for an increased disability evaluation for a skin rash of the left iliac area, the Board observes that in a February 2009 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The February 2009 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  

The Veteran was afforded a VA examination in July 2009 for PTSD and VA examinations in March 2009 and March 2012 for the skin condition.  The results from these examinations are sufficient in order to properly address the Veteran's claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by medical professionals, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by being afforded the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


	(CONTINUED ON NEXT PAGE)



Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).


Evaluation in Excess of 30 Percent for PTSD Prior to March 20, 2012

The General Formula for Rating Mental Disorders, Diagnostic Code 9413, provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association : DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2013).  GAF scores from 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

At the time of a March 2009 VA visit, the Veteran reported that his current employment was stressful and that he was jumpy and experienced hyperarousal, increased anxiety, and a fast heart rate.  He denied any suicidal or homicidal ideations.  

Mental status examination revealed he was alert and oriented times three and in no acute distress.  He was cooperative and pleasant, and had good eye contact.  Speech was fluent, had regular rate and volume, and normal prosody.  Affect was good and thought content was congruent.  He denied any suicidal/homicidal ideations or audio or visual hallucinations.  Thought process was linear and goal-directed.  Insight was partial and judgment was fair.  Diagnoses of Major Depressive Disorder, first episode, moderate, rule out PTSD, were rendered.  The examiner assigned a GAF score of 60.  

In July 2009, the Veteran was afforded a VA examination.  At the time of the examination, the Veteran reported having anger, irritability, depression and poor sleep.  He stated that the anger occurred weekly at work, such as yelling at a co-worker.  He had not committed any violence towards people or property.  He also complained about chores not getting done.  The Veteran stated that he once threw a trash can that hit his son.  Anger had not resulted in any discipline at work.  It was described by the examiner as mild. The examiner also indicated that the Veteran's depression appeared mild but noted that he did have suicidal ideation two years ago.  The Veteran indicated that he would get four to five hours of sleep during the day as a result of the hours of his employment.  He reported that his anger would last up to twenty minutes and that his depression would last several hours per day for up to two weeks.  He stated that the depression would then abate for a month.  The Veteran was receiving outpatient care.  He worked as a postal clerk and had done so for the past nine years.  The Veteran reported that he had called in 20-30 days last year as a result of not feeling like going to work.  He noted that his medication partially helped and that counseling also helped.  

The Veteran was married and had three children.  He described his marriage as "coexisting."  He had a good relationship with his children.  He felt ignored by his family.  The Veteran indicated that he made friends easily but had trouble keeping them as a result of his temper.  The Veteran worked full-time and worked around the house.  He would go with friends to the bar.   

Mental status examination revealed no impairment of thought process or communication.  There was no inappropriate behavior and the Veteran did not have any suicidal/homicidal intentions or plans.  He was oriented to time, person, and place.  The Veteran was noted to have a mild degree of memory loss/impairment.  He would forget names and appointments.  He had mild panic attacks that would last one to two minutes.  There was no impact on functioning.  The Veteran was noted to experience depression for up to two weeks at a time.  The examiner stated that this caused mild impairment.  The Veteran was noted to have anxiety on occasion.  This was also described as mild.  The examiner indicated that there was no impaired impulse control.  The Veteran had poor sleep habits and his sleep was often interrupted.  This had mild to moderate impairment.  He was chronically fatigued.  

The examiner rendered a diagnosis of PTSD.  He assigned a GAF score of 65.  The examiner indicated that the Veteran had chronic irritability, mild intermittent depression, and poor sleep that contributed to difficulty getting along with others at work.  The symptoms also detracted from his ability to enjoy his marriage and family.  The examiner stated that the Veteran had PTSD signs and symptoms that were transient or mild, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

At the time of an August 2009 VA visit, the Veteran reported having work and marital stress and symptoms of low motivation, lack of energy, and apathy.  He denied suicidal or homicidal ideations.  He stated that he had difficulty controlling his temper, did not get along well with management at work, recently had to take a hardship loan to pay his bills, and took on the majority of the household and parental responsibility.  He noted feeling "distant" from his wife.  

The Veteran shared in depth about his experiences working for the postal service and how he had filed multiple grievances against his supervisors for unfair treatment.  He described a pattern in which he reacted to this unfair treatment by spending a great deal of effort collecting evidence to confirm his beliefs and by expressing his beliefs to his supervisors.  He acknowledged that this likely created a situation in which he was looked on unfavorably by supervisors, only compounding the problem.  Diagnoses of PTSD and depression, NOS, were rendered.  

At the time of a September 2009 VA outpatient visit, the Veteran reported that his depression had improved.  He noted feeling underappreciated by his family.  He stated that he handled the majority of the household functions.  He described how he liked things done in a particular manner.  He reported yelling at a co-worker at work.  The Veteran admitted to getting easily frustrated and how it became quickly escalated.  A diagnosis of PTSD was rendered.  

At the time of a March 2011 VA outpatient visit, the Veteran reported that he continued to have nightmares, intrusive memories, and struggled at times to manage his anger.  He noted that his depression symptoms had improved somewhat and that he had more energy.  He indicated that he had been working on how to interact with his wife.  Diagnoses of PTSD and depression, NOS, were rendered.  

At the time of a June 2011 VA visit, the Veteran reported that his mood had been depressed lately and he attributed this to family-related stress.  Affect was appropriate to topics and the Veteran denied any suicidal/homicidal ideations.  He stated that he had gotten into an argument with his daughter and he smacked her when she punched him.  He reported that the incident was investigated by child protective services.  Diagnoses of PTSD and depression, NOS, were rendered.  

At the time of an August 2011 VA visit, the Veteran reported having panic attacks three times per week.  He noted that he could have them when driving or when at work or in a store.  The Veteran reported having problems with anxiety, anger, and panic.  He noted getting angry at workers when they dropped pallets or made sudden noises.  

The Veteran indicated that he was experiencing nightmares and was able to sleep only four hours before waking up.  He stated that he checked the doors and windows before going to bed and indicated that the slightest sound woke him up.  He also noted having intrusive memories.  He stated that his heart would beat fast and he would spin around when hearing loud sounds.  He noted that he would scream at people at work when they dropped something.  He stated that his wife told him he did not like to get close to her or the children.  His wife also stated that he was cold and did not show emotion.  He had sleep disturbance and could not sleep well.  The Veteran noted checking the perimeter when hearing sounds outside.  He also had exaggerated startle response.  The Veteran indicated that he had been told that he had a problem with anger and stated that he had physically hit his children.  He also noted having problems with memory.  As to hypervigilance, he stated he was always on guard.  There was no history of inpatient psychiatric admission.  The Veteran denied suicidal/homicidal ideations.  

Mental status examination revealed the Veteran was casually dressed, anxious, and hypervigilant.  Speech was coherent, relevant, and goal directed.  Mood was irritable but the Veteran was less depressed and had an appropriate affect.  He had distressing thoughts of war and dreams of traumatic events.  The Veteran denied suicidal/homicidal thoughts/plans.  There was no evidence of hallucinations/delusions.   He was alert and oriented times three.  A diagnosis of chronic PTSD was rendered.

At the time of a November 2011 VA visit, the Veteran reported that his mood had been anxious lately and that he had panic symptoms, especially while driving, one to two times per month.  Affect was appropriate to topics discussed and the Veteran denied any homicidal or suicidal ideation.  The Veteran stated that he continued to feel frustrated at home and felt that his family did not appreciate what he provided or that they understood his perspective.  He also felt more tension at work due to the amount of people and the stress.  He further stated that he was easily startled and on edge at home.  He indicated that his son had dropped the mail on the bed and he had jumped out of bed.  Axis I diagnoses of PTSD and depression, NOS, were rendered.  The examiner assigned a GAF score of 55.  

At the time of a Janaury 2012 outpatient visit, the Veteran reported that his mood had been good lately and that his affect appeared bright.  He stated that he had not had any panic symptoms in the past few months and he denied suicidal or homicidal ideation or plan.  He reported that he had been experiencing less stress lately and attempted to let things go.  He indicated that he had been attempting to alter his perception about work and his family life.  He also noted sleeping better.  A diagnosis of PTSD was rendered with the examiner assigning a GAF score of 60.  

At the time of a February 2012 visit, the Veteran reported that his mood was more irritable lately.  His affect was appropriate to topics discussed.  He denied any suicidal or homicidal ideation.  The Veteran indicated that he had fallen back into his old habits at work.  He stated that he would intentionally try to bait others into arguing.  He talked about the importance of being right.  The examiner rendered a diagnosis of PTSD and assigned a GAF score of 60.  

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent disability evaluation for PTSD were met prior to March 20, 2012.  The Veteran has been shown to have intermittent periods of anger and fluctuations of mood, as well as anxiety and depression throughout this time period.  Disturbances of motivation and mood have also been found to be present during the time period in question.  Although the Veteran has relationships with his wife and children, he has reported having difficulties at times with them, and also having problems when interacting with others.  In addition, the overall GAF scores assigned, reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Therefore, resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent evaluation for PTSD have been more nearly approximated since the initial grant of service connection for PTSD resulting in a grant of disability rating of 50 percent prior to March 20, 2012.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability evaluation in excess of 50 percent have not been met or nearly approximated at any time prior to March 20, 2012.  The Board finds the Veteran's PTSD symptoms and the severity of his symptoms did not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to includes as due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships during this time period and the criteria for a 70 percent rating are not met.  38 C.F.R. §§ 4.3, 4.7.

The Veteran has not been shown to have suicidal plans or intentions.  There were no findings or assertions of suicidal or homicidal plans or intentions at the time of the VA examination or in the numerous VA outpatient treatment records which have been associated with the claims folder.  While the Veteran was noted to check the perimeter and be aware of his surroundings, there were no obsessional rituals found which interfered with routine activities.  Speech has not been found to be intermittently illogical, obscure, or irrelevant at any time during this period, including at the time of the VA examination.  While depression has been diagnosed throughout the appeal, it has not been found to be near-continuous affecting the ability to function independently, appropriately and effectively.  Although the Veteran has reported being irritable and easily provoked there were only several instances of violence noted.  He has been found to be alert and oriented to time, place, and person at all times and there have been no findings of neglect of personal appearance or hygiene.

As to relationships, while the Veteran has reported having difficulties with his wife and children and others at work, he still remained married and inability to establish and maintain effective relationships is not demonstrated.  Furthermore, the numerous GAF scores in the 50's and 60's or above, are indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning. 

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the weight of the lay and medical evidence shows that the Veteran's overall PTSD picture was adequately contemplated by the 50 percent rating.  The Veteran does suffer from sleep problems, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than the current 50 percent evaluation.  Disturbance of motivation and mood and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's depression and anxiety, which are both symptoms contemplated under the 30 percent disability rating.  A 50 percent disability rating also considers "disturbances of motivation and mood" which would include the Veteran's reported depression and anxiety symptoms.  Despite the Veteran's contention that his symptoms warranted an evaluation in excess of 50 percent prior to March 20, 2012, the Board finds that the evidence of record does not support this contention. 

For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for PTSD prior to March 20, 2012.  As the preponderance of the evidence is against a higher rating for this time period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


Left Iliac Area Skin Rash

The Veteran's service-connected left iliac area skin rash is evaluated under 38 C.F.R. § 4.118, DC 7806. 

A 10 percent rating is available under DC 7806 for dermatitis or eczema affecting at least 5 percent but less than 20 percent of the entire body or exposed areas of the body or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration for less than 6 weeks during the past 12-month period.  A 30 percent rating is available for dermatitis or eczema affecting 20 to 40 percent of the entire body or exposed areas of the body or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is available for dermatitis or eczema affecting more than 40 percent of the entire body or exposed areas of the body or requiring constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.

In conjunction with his claim, the Veteran was afforded a VA examination in March 2009.  Physical examination performed at that time revealed a raised lichificated darkened red itchy rash on the lower legs above the ankles.  The examiner indicated that none of the area was exposed and that it covered less than 5 percent of the total body.  A diagnosis of eczema on the lower extremities was rendered.

The Veteran was afforded an additional VA examination in March 2012.  At the time of the examination, a diagnosis of stasis/nummular dermatitis was rendered.  At the time of the examination, it was noted that the Veteran had gone to dermatologist and had been started on a stronger steroid cream to apply twice a day to the rash.  There were no complaints of pain, itching, or open sores.  The skin condition did not cause scarring of the head, face, or neck.  The Veteran was noted to be being treated with topical cortico steroids, which he used on a near-constant/constant basis.  He was also using Lidex ointment on a near constant/constant basis. 

Physical examination revealed stasis/nummular dermatitis of the lower legs, bilaterally, with scattered small slightly raised papules with dark discoloration.  The examiner indicated that the total body area covered was less than 5 percent.  

VA treatment records do not reveal findings indicative of exposure of more than 5 percent of the total body at any time.  

The Board notes that the Veteran has stated that his service-connected skin disability requires constant treatment, which he is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the Veteran's statements as to the nature and severity of his skin condition are outweighed by the March 2009 and March 2013 VA examination reports, which objectively stated the total body area affected and the nature of the treatment required.  As the most probative evidence establishes that his skin disorder does not affect at least 5 percent of either his entire body area or his exposed body area and no more than topical treatment was required over the past 12-month period, the Board finds that a compensable rating is not warranted.  


	(CONTINUED ON NEXT PAGE)



Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the schedular rating criteria contemplate the impairments and symptoms associated with the Veteran's PTSD.  The symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested nightmares, difficulty sleeping, difficulty associating with others including his family and coworkers at times, intermittent obsessional rituals, and irritability.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

With respect to the skin disability, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the skin disability, diagnosed as dermatitis, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 7806 provide for disability ratings based on dermatitis.  In this case, considering the lay and medical evidence, the Veteran's skin disability is manifested by reddened dark papules affecting less than 5 percent of total body area with only use of topical steroids and other ointments.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the service-connected skin disability, and referral for consideration of an extraschedular evaluation is not warranted. 

In the absence of exceptional factors associated with these disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014) a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  The Veteran has not alleged that he has been unable to secure or follow substantially gainful employment due to his PTSD or skin disorder; therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran.  Moreover, the Veteran is currently employed on a full-time basis.  


ORDER

A 50 percent disability for PTSD, and no more, prior to March 20, 2012, is granted.  

A compensable disability evaluation for a skin rash of the left iliac area is denied.  



	(CONTINUED ON NEXT PAGE)



REMAND

As it relates to the Veteran's claim for increased evaluations for right knee osteoarthritis and hypertension, the Board notes that in his July 2013 written argument, the Veteran's representative indicated that the Veteran contended that these two disorders had increased in severity since the time of the last VA examinations, performed in March 2012.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for additional VA examinations is required. 38 U.S.C.A. § 5103A(d) (West 2002).

As this matter is in remand status, an attempt should be made to obtain all up-to-date treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to associate with the record copies of the Veteran's VA treatment records for any right knee or hypertension problems for the time period since April 2013.   

2.  The RO should request that the Veteran identify the name and addresses of all private treatment providers/facilities who have treated him for any right knee or hypertension problems since April 2013.  Following receipt of written authorizations to obtain treatment records from those facilities, where necessary, obtain and associate these treatment records with the VA record.  

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected hypertension.  The claims folder, to include all records in Virtual VA and VBMS, should be made available to the examiner.  All necessary tests and studies should be performed and all findings should be reported in detail. 

4.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected right knee disorder.  The claims folder, to include all records in Virtual VA and VBMS, must be made available to the examiner for review and the examiner should note such review in the report.  All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner should provide VA with the following information:

a.  The examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

b.  The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, whether it is best characterized as slight, moderate, or severe.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.

5.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal. If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


